Citation Nr: 1137205	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to July 1974.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 RO decision, which denied entitlement to service connection for cause of death.  

The Board remanded this issue for further development in November 2010.

The Board notes that the appellant requested a Board hearing on her January 2007 VA Form 9 Appeal.  Subsequently, she indicated in a February 2007 statement that she wished to be scheduled for a hearing before a Decision Review Officer at the RO.  However, the appellant indicated in a November 2007 statement that she wished to withdraw her request for a Decision Review Officer hearing at the RO.  In a statement received in January 2008, the appellant indicated that she wished to withdraw her request for a Travel Board hearing and a Decision Review Officer hearing.  As such, the Board may proceed to adjudicate the claim.


FINDINGS OF FACT

1.  The Veteran died in December 2004.  His death certificate shows that the immediate cause of his death was cardiopulmonary arrest and congestive cardiomyopathy, and that chronic atrial fibrillation and multiple myeloma also contributed to his death but did not result in the underlying cause of death.  

2.  The Veteran had no service-connected disabilities at the time of his death.  

3.  A service-connected disability was not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to the cause of the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 1116, 1131, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  This letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The April 2005 letter informed the appellant what information and evidence was needed to support a claim for DIC based on the cause of the Veteran's death, including "medical evidence showing that the veteran's service connected conditions caused or contributed to the veteran's death."  This letter does not take the form prescribed in Hupp.  However, that decision does not mandate remand by the Board for every DIC claim; remand is only required where the notice provided was inadequate and not otherwise shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review). 

Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that that she needed medical evidence to establish a link between the cause of his death and his active duty.  The appellant specifically indicated in her December 2005 notice of disagreement (NOD) that she was submitting medical evidence which indicated that the Veteran died of multiple myeloma, which she believes was caused by agent orange exposure in Korea and Vietnam.  The claimant's knowledge can also be imputed to her through her representative.  Furthermore, the Board notes that the November 2006 statement of the case (SOC) indicated that the Veteran did not establish service connection for any disability during his lifetime and described the evidence and information required to substantiate a DIC claim. 

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  Although the November 2006 SOC was obviously not sent before the initial decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured any error in the timing of that notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of this claim and given ample time to respond, but the RO also readjudicated the case after the November 2006 SOC was provided in an April 2008 supplemental statement of the case (SSOC).  Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, personnel records, and relevant private medical records are in the file.  The Board notes that the evidence of record reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death.  The claims file does not contain such SSA records.  However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the appellant's claim exist, and the appellant has never asserted that such relevant records exist or that she would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  Moreover, as will be discussed below, the adjudication of this claim turns on the question of whether or not the Veteran was exposed to agent orange or herbicides in service.  All possible efforts to determine whether the Veteran had such exposure in service have been exhausted.  There is no indication in the evidence of record that the Veteran's SSA disability records could provide pertinent information with regard to claimed exposure to herbicides or agent orange.  With regard to the attempts made to verify the Veteran's claimed exposure to herbicides, the Board notes that a request was sent to the United States Army and Joint Services Records Research Center (JSRRC) in February 2011, which attempted to clarify information regarding the Veteran's service in Thailand and in Korea.  The Board notes that this request only focused on 3 separate 30-day periods throughout the Veteran's service.  However, in order to obtain a response from JSRRC, requests must be narrowed to specific dates.  A general request cannot be made for the Veteran's entire period of active duty.  Moreover, it is clear from the response to this request that the Veteran's service and his unit history was considered generally in formulating the response.  Therefore, the Board finds that this February 2011 JSRCC request for information is adequate.  Additionally, the Board notes that the request for information regarding the Veteran's service in Thailand did not specifically refer to his service in Company A 302d Signal Battalion.  However, it is clear from the JSRCC response that exposure to herbicides in Thailand  could not be verified based on the years that the Veteran served in Thailand.  Therefore, the Board finds that all records identified by the appellant as relating to this claim have been obtained and all required development has been conducted, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board notes that there is no competent medical evidence linking the Veteran's multiple myeloma, heart issues, or cause of death to military service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The appellant has never indicated that the Veteran's multiple myeloma or heart issues existed since his active duty service.  Rather, the appellant has asserted that exposure to agent orange or herbicides resulted in his diabetes mellitus, type II.  However, as will be discussed in greater below, the Board finds no credible evidence of such exposure while on active duty.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
 
For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).
The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

At the time of his death, the Veteran had not established service connection for any disabilities.  However, the appellant alleges that the Veteran developed multiple myeloma from in-service exposure to agent orange or herbicides which ultimately led to his death.  Specifically, she alleged in her January 2007 VA Form 9 Appeal that consideration should be given for possible combat maneuvers throughout the country for training and for rest and relaxation periods that could have exposed the Veteran to agent orange.  She also alleged in her April 2005 claim that the Veteran's duties as a radio/teletype operator kept him in the field of operation constantly.  She asserted that, on a daily basis, his military maneuvers placed his team in proximity to the Air Force drop zone for munitions laden with agent orange that was not expended from missions over Vietnam.

The Veteran's death certificate shows that the immediate cause of his death was cardiopulmonary arrest and congestive cardiomyopathy, and that chronic atrial fibrillation and multiple myeloma also contributed to the death but did not result in the underlying cause of death.  The claims folder contains no medical evidence indicating that any other disability caused or contributed to the Veteran's death.  In addition, the appellant has made no assertions that any other disability caused or contributed to the Veteran's death.  

The appellant has submitted 2 private medical records supporting the assertion that the Veteran's multiple myeloma caused his death.  Specifically, in a November 2005 letter from a physician at St. Luke's Hospital, it was indicated that the anemia caused by his multiple myeloma contributed to his high output congestive heart failure.  In a November 2005 letter from a Dr. J.F.R., Jr., M.D., it was noted that multiple myeloma was the major illness leading inexorably toward the Veteran's death, with cardiomyopathy being a serious additional condition.   

The Veteran's service treatment records are negative for any diagnoses or treatment of multiple myeloma or a heart disability.  The Board notes that the Veteran reported pain or pressure in his chest in a May 1970 Report of Medical History.  He also reported in his record that he had asthma.  In a January 1974 Medical History and Dental X-Ray File Envelope, the Veteran answered yes to the question of whether he had ever had shortness of breath, swelling of the ankles, palpitation of the heart.  He did not indicate which one of these he had or if he had all three.   

With regard the possibility of agent orange or herbicide exposure, it was asserted in an unsigned December 2007 statement that the Veteran served in Gimpo or Kimpo, South Korea, which is near the demilitarized zone (DMZ), as well as in Seoul and Taejang.  It was asserted that he served at Camp Coiner, Camp Long, and Camp Eiler.  It was also asserted in this statement that he was a radio teletype operator and his equipment was used in the field.  In a statement received in January 2008, the appellant asserted that the records show the Veteran to have had personal involvement and spent time near Seoul, South Korea, and that maps indicate that the Veteran was working very near the DMZ.  As noted, in her January 2007 VA Form 9 Appeal, the appellant indicated that no consideration was given for possible combat maneuvers throughout the country for training or for rest and relaxation.  She further asserted that military personnel stationed in Korea are often given the opportunity to partake in many different trips through the Morale and Recreation Department.  

The Veteran's personnel records reflect that he served in Korea on 2 separate occasions.  Specifically, he served in Korea with the Company A 307th Signal Battalion from January 1972 to August 1973, and he served with the Company C 304th Signal Battalion from October 1968 to December 1969.  Additionally, the Veteran served in Thailand from September 1970 to December 1971 with the USASTRATCOM Signal Company, the HHD 442 Signal Battalion, and the Company A 302d Signal Battalion. 

With regard to exposure to herbicides outside of Vietnam, VA has information regarding agent orange use in Korea along the DMZ.  Previously, the United States Department of Defense (DoD) confirmed that agent orange was used from April 1968 through July 1969 along the DMZ, although there is no indication that the herbicide was sprayed in the DMZ itself.  On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined by VA and the DoD to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 76 Fed. Reg. 4,245-4,250 (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing agent orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  

The Board notes that it is clear from the evidence of record that the Veteran served in Korea and Thailand.  However, the Veteran did not serve in one of the units in Korea identified by DoD as being exposed to herbicides or agent orange.  Additionally, a May 2005 response from the National Personnel Records Center (NPRC) indicated that there were no records of the Veteran being exposed to herbicides.  

In the November 2010 remand, the Board attempted to verify the Veteran's claimed in-service exposure to agent orange.  Specifically, it was requested that, based on a detailed memorandum outlining the Veteran's claimed herbicide exposure, the agency of original jurisdiction should furnish a request to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  It was further requested that, if the response from the Agent Orange Mailbox inquiry confirms that herbicides were used as alleged, then the RO should determine whether service connection is otherwise in order.  If confirmation is not obtained, the RO should then send an inquiry to the JSRRC for verification of alleged herbicide exposure.

The evidence of record reflects that, in January 2011, an email was sent to the aforementioned mailbox.  A January 2011 response was issued to this email which directed that the transcript for the Service Center Managers' call from May 2010 be reviewed.  It was further stated that no inquires regarding exposure in Korea or Thailand are to come to this mailbox and that the procedures outlined in the May SCM call should be followed.  

The Board notes that these May 2010 procedures indicated that, when ROs receive disability claims based on exposure to tactical herbicides, such as agent orange, from Veterans who served in Thailand or Korea during the Vietnam era, there is no longer a requirement to send an inquiry to the C&P Service Agent Orange Mailbox.  Development inquiries can be sent directly to the JSRRC when the available evidence does not indicate tactical herbicide exposure.

As such, a request was submitted in February 2011 to the JSRRC to verify the Veteran's claimed exposure to agent orange in Korea or Thailand.  The response to this request indicated that a 1968 unit history submitted by the Headquarters, 304th Signal Battalion was reviewed.  The history documents that the main base camp location of the battalion was Camp Coiner, located approximately 27 miles from the DMZ.  It was further noted that the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.  It was noted that research was also coordinated with the US Army Center of Military History.  They were able to verify from the Station Lists that the 442nd Signal Battalion was located in Korat, Thailand, during the period of September 15, 1970, to October 14, 1970.  Available historical records do not document the spraying, testing, transporting, storage, or usage of herbicides at Korat, Thailand.  Research, at this time, indicates that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  This locations was not near any U.S. military installation.  Therefore, it cannot be documented or verified whether the Veteran was exposed to herbicides while serving in Korat, Thailand, during the period of September 15 to October 14, 1970.  Lastly, available US Army historical records document that, in July 1971, the 304th Signal Battalion was redesignated as the 307th Signal Battalion (Radio Cable).  It remained the 307th Signal Battalion at Camp Coiner until it was inactivated in the late 1970s.  However, the records do not document the use, storage, spraying, or transportation of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ. 

In March 2011, VA issued a Formal Finding of Lack of Information Required to Corroborate the Veteran's Allegation of Exposure to Herbicides in Korea and Thailand.  This document outlined the procedures followed in attempt to verify whether the Veteran was exposed to herbicides and determined that the evidence fails to confirm that the Veteran was exposed to herbicides, namely agent orange, in Korea and Thailand.  

With regard to granting service connection on a presumptive basis, there is no evidence of record reflecting that the Veteran developed a malignant tumor to a compensable degree within one year of discharge from active duty.  Therefore, service connection cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to granting service connection on a presumptive basis based on exposure to agent orange or herbicides, the Board finds that the most probative evidence of record simply does not verify that the Veteran was exposed to agent orange or herbicides while serving in Korea or Thailand. 

As discussed, the Veteran did not serve in one of the units in Korea identified by DoD as being exposed to herbicides or agent orange.  A May 2005 response from the NPRC indicated that there were no records of the Veteran being exposed to herbicides.  Research of the Veteran's unit history and from the US Army Center of Military History does not reveal that his units were exposed to agent orange or herbicides.  In March 2011, VA issued a Formal Finding of Lack of Information Required to Corroborate the Veteran's Allegation of Exposure to Herbicides in Korea and Thailand.  

With regard specifically to claimed exposure to herbicides in Korea, as the Veteran did not serve in one of the units identified by DoD as being exposed to herbicides or agent orange and efforts to verify that the Veteran was exposed to herbicides or agent orange while serving in Korea revealed that no such verification could be provided, the Board concludes that the evidence of record does not reveal that exposure to herbicides or agent orange based on service in Korea can be conceded.

With regard to possible exposure to herbicides or agent orange in Thailand, the Board notes that VA Compensation and Pension Service (C&P) has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  The Veteran must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA Manual M21-1 Manual Rewrite, Part IV, ii, 2., Chapter.10.q (2010).  It is also noted that herbicide exposure should be conceded on a direct or facts-found basis for Veterans who served on RTAFBs in Thailand, while a member of the U.S. Army, if the claimant provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting this statement.

A review of the Veteran's personnel records reveals that he served as a radio teletypewriter operator in Thailand while in HHD 442 Signal Battalion (LL) USASTRATCOMM.  The aforementioned response to the February 2011 JSRRC request indicated that it was verified that the 442nd Signal Battalion was located in Korat, Thailand, during the period of September 15, 1970, to October 14, 1970.

However, the February 2011 JSRRC response went on to note that available historical records do not document the spraying, testing, transporting, storage, or usage of herbicides at Korat, Thailand.  Research, at this time, indicates that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  Further, the Board notes that there is no indication that the Veteran served in a capacity that involved perimeter security duty.  

Therefore, in light of the absence of evidence indicating that the Veteran was involved in perimeter security duty while serving in Thailand, and in consideration of the February 2011 JSRRC response, the Board concludes that the most credible evidence of record does not reveal that the Veteran was exposure to herbicides or agent orange based on service in Thailand.

The Board is sympathetic to the appellant in that it is clear that she sincerely believes that her spouse's death was a result of in-service exposure to agent orange.  See appellant's statement, October 2007.  Additionally, the Board has considered the statements submitted by 3 of the Veteran's brothers indicating that they believe that the Veteran's cancer was the result of agent orange exposure.  However, the Board finds that their assertions are clearly so speculative in nature as to not constitute credible evidence of herbicide exposure in service.  Therefore, as actual exposure has not been shown despite substantial research by the RO, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disabilities as a result of herbicide exposure.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no evidence of record indicating that the Veteran was diagnosed with cancer of any kind or a heart disability of any kind in service.  As noted, the Board has already determined that there is no credible evidence of record showing that the Veteran was exposed to herbicides while on active duty.  Moreover, the Board notes that there is no competent medical evidence otherwise linking the Veteran's multiple myeloma, heart issues, or cause of death to his military service, and no lay evidence of a continuity of symptomatology suggesting an association to service.  The appellant has never indicated that the Veteran's multiple myeloma or heart issues began during his active duty service or existed since his active duty service.  Therefore, with no medical or lay evidence linking the Veteran's cause of death to service on a direct basis, service connection cannot be granted for cause of the Veteran's death on a direct basis.  

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


